DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 and 2 of this application are patentably indistinct from claims 1, 4, 7 and 26 of Application No. 16/402,013. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16/402,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to modify copending application claim 4 with the limitations of claim 7 of the copending application to render obvious all of the claimed limitations of claim 1 of the instant application.  Claim 4 (with independent claim 1 (see below table)) discloses all of the limitations of claim 1 except for the limitation “when the analyte sensor is operatively connected to one or more components of the sensor electronics” (underlined and italicized below).  Claim 7 of the copending application, which like claim 4 also depends upon claim 1, discloses the missing limitation (see underlined and italicized below in table).  Therefore, it would have been obvious to modify claim 4 to include claim 7 in order to combine prior art elements according to known methods to yield predictable results (KSR).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/402,124 Claim 1
16/402,013 Claims 1, 4, and 7 
1. A method for self-calibration of an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics, comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data, the analyte sensor system having an initial characteristic metric determined at a first time when the analyte sensor is operatively connected to one or more components of the sensor electronics; 
using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic metric of the analyte sensor system based at least in part on one or more manufacturing and/or environmental parameters, (1)wherein the second time is before or during sensor use in vivo; and 
using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the determined change to the initial characteristic metric.

1. A method for self -calibration of an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics, comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data, the analyte sensor system having an initial characteristic metric determined at a first time; 


using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic sensitivity metric of the analyte sensor system based at least in part on one or more manufacturing and/or environmental parameters; and 
using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the determined change to the initial characteristic metric.

4. The method of claim 2, wherein the first time is subsequent to sensor fabrication and (1)the second time is prior to sensor use in vivo or subsequent to initiation of sensor use in vivo.

7. The method of claim 1, wherein the initial characteristic metric is determined by initially calibrating the analyte sensor while the analyte sensor is operatively coupled to one or more components of the sensor electronics.


Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of copending Application No. 16/402,013 in view of Bohm et al. (US 2018/0008174).
Regarding claim 2, claim 2 limitations correspond and are met by claims 1 and 26 of copending Application No. 16/402,013 as shown below (see table for side by side element matching as well as numbered element matching (italicized)) except for the limitations in bold.  In particular, the copending application does not disclose updating the calibration factor at a plurality of times during one or more life phases, and therefore calibrating based on updated calibration factor; instead the updates are based on a change in characteristic metric.  Claim 26 does disclose that a calibration factor can be derived from characteristic metric, but does not further explicitly state updating said calibration factor and how the calibrating utilizes the calibration factor.
Bohm discloses a method for self-calibration of an analyte sensor system that comprises steps for: using the sensor electronics to update the calibration factor of the analyte sensor system at a plurality of times during one or more life phases of the analyte sensor based at least in part on one or more manufacturing and/or environmental parameters that are monitored during one or more life phases; and using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the updated calibration factor [Par. 0253, 0269-0270, 0319,0321, 0398].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify claim 26 16/402,013 with Bohm to further implement updating the calibration factor of the analyte sensor system at a plurality of times during one or more life phases of the analyte sensor based at least in part on one or more manufacturing and/or environmental parameters that are monitored during one or more life phases; and then using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the updated calibration factor motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).  This is a provisional nonstatutory double patenting rejection.

16/402,124 Claim 2
16/402,013 Claim 1 and 26 
2. A method for self-calibrating an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics, comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data, the analyte sensor system having an initial (1)calibration factor that is used to convert sensor data to analyte concentration values; 

using the sensor electronics to update the calibration factor of the analyte sensor system at a plurality of times during one or more life phases of the analyte sensor based at least in part on one or more manufacturing and/or environmental parameters that are monitored during one or more life phases; and 

using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the updated calibration factor.
1. A method for self -calibration of an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics, comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data, the analyte sensor system having an initial characteristic metric determined at a first time; 

using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic sensitivity metric of the analyte sensor system based at least in part on one or more manufacturing and/or environmental parameters; and 


using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the determined change to the initial characteristic metric.

26. The method of claim 1, further comprising (1)deriving an initial calibration factor from the sensor characteristic metric


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim limitations recite “wherein the manufacturing parameters include…” and then proceed to recite an “and/or” followed by an “or” and then by another “or.”  These limitations are confusing and unclear because the examiner cannot readily determine what is required by the claim and what the actual alternative elements are.  Further clarification is required as to what the actual metes and bounds of the claim are, and for examination purposes the claim is considered to mean that the manufacturing parameters include process parameters like temperature or humidity. 

Claims 11-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the stimulus signal" in ln 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “the stimulus signal” refers to. For examination purposes, the limitation is understood to mean “the interrogation signal.”  Claims 12-15 are dependent upon claim 11 and share the same indefiniteness; therefore, claims 12-15 are indefinite for the reasons set for in the rejection for claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2018/0008174).

With respect to claim 1, Bohm discloses a method for self-calibration of an analyte sensor system [see abstract] that includes an analyte sensor operatively coupled to sensor electronics [Par. 0312], comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial characteristic metric (characterized as initial sensor sensitivity) determined at a first time [Par. 0294] when the analyte sensor is operatively connected to one or more components of the sensor electronics [Par. 0312 & 0315]; (Additionally, in certain embodiments, the sensor sensitivity profile can be continuously adjusted, regenerated, or updated to account for parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session. Information obtained prior to the sensor session can include, for example, the sensor sensitivity profile that is generated before or at the start of the sensor session, as previously described) 
using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic metric of the analyte sensor system (characterized by change in sensor sensitivity) based at least in part on one or more manufacturing and/or environmental parameters (temperature, humidity, sensor membrane parameters) [Par. 0269] & [Par. 0345-0346], wherein the second time is before or during sensor use in vivo (characterized by both prior to sensor session and or during sensor session); and
using the sensor electronics to automatically calibrate, without user intervention [Par. 0297], the analyte sensor system based at least in part on the determined change to the initial characteristic metric [Par. 0270, 0273, 0321, 0398-0408]. (Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 2, Bohm discloses a method for self-calibrating an analyte sensor system [see abstract] that includes an analyte sensor operatively coupled to sensor electronics [Par. 0312], comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial calibration factor that is used to convert sensor data to analyte concentration values [Par. 0325]; 
using the sensor electronics to update the calibration factor of the analyte sensor system at a plurality of times during one or more life phases of the analyte sensor [Par. 0253, 0319,0321] (As an example, calibration may be updated or recalibrated over time to account for changes associated with the sensor, such as changes in sensor sensitivity and sensor background) based at least in part on one or more manufacturing and/or environmental parameters that are monitored during one or more life phases [Par. 0269-0270]; and (These parameters can affect sensor sensitivity or provide additional information about sensor sensitivity prior to the sensor session, such as parameters associated with the sensor fabrication…Other parameters can be associated with conditions surrounding the sensor after its manufacture, but before the sensor session…Yet other parameters…can affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session)
using the sensor electronics to automatically calibrate, without user intervention [Par. 0297], the analyte sensor system based at least in part on the updated calibration factor [Par. 0270, 0273, 0398-0408]. (Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 3, Bohm discloses wherein the one or more life phases include a plurality of life phases (characterized by manufacturing phase, after manufacture before sensor session, during sensor session) [Par. 0269]. 
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 4, Bohm discloses wherein the plurality of life phases includes manufacturing, shipping, storage, insertion and use phases [Par. 0269, 407, 408]. (These parameters can affect sensor sensitivity or provide additional information about sensor sensitivity prior to the sensor session, such as parameters associated with the sensor fabrication…Other parameters can be associated with conditions surrounding the sensor after its manufacture, but before the sensor session…Yet other parameters…can affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session) (time since sensor manufacture (e.g., time sensor on shelf, date when sensor was manufactured and or shipped, time between when the sensor was manufactured and/or shipped and when the sensor is implanted); and exposure of sensor to temperature, humidity, external factors, on shelf)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 5, Bohm discloses wherein using the sensor electronics to update the calibration factor of the analyte sensor system includes determining a complex adaptive calibration value [Par. 0294-0295] (function associated with sensitivity profile) that is based at least in part on manufacturing conditions and environmental conditions experienced by the analyte sensor during a plurality of the life phases of the analyte sensor [Par. 0269-0270, 0294 & 0296]
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 6, Bohm discloses wherein the manufacturing parameters include process and/or design parameters, or wherein the manufacturing parameters include process parameters, the process parameters including temperature, humidity, curing, time and dip time, or wherein the manufacturing parameters include design parameters, the design parameters including analyte sensor membrane thickness and raw material characteristics [Par. 0269, 0296, 0320].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 7, Bohm discloses wherein the manufacturing parameters include process parameters, the process parameters including temperature, humidity, curing, time and dip time [Par. 0269, 0296, 0320].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 8, Bohm discloses wherein the manufacturing parameters include design parameters, the design parameters including analyte sensor membrane thickness and raw material characteristics [Par. 0269, 0296].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 9, Bohm discloses further comprising using the sensor electronics to receive remotely stored sensor performance data to update the calibration factor [Par. 0398-0399, 0403, 0408, and 0427]. (sensor data obtained from previously implanted analyte concentration sensors) (exposure of sensor to temperature, humidity, external factors, on shelf)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 10, Bohm discloses wherein the remotely stored sensor performance data that is received concerns analyte sensors that have experienced or been exposed to manufacturing and/or environmental parameters that are most similar to one or more of the monitored manufacturing and/or environmental parameters [Par. 0398-0399, 0403, 0408, 0427]. (information gathered from population based data (e.g., based on data collected from sensors having similar characteristics, such as sensors from the same lot).
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 11, Bohm discloses a method for self-calibration of an analyte sensor system [see abstract] that includes an analyte sensor operatively couplable to sensor electronics [Par. 0312], comprising:  
operatively coupling at a first time the analyte sensor to one or more components of the sensor electronics to define a packagable analyte sensor arrangement [Par. 0265] (characterized by housing), the packagable sensor arrangement having an initial sensitivity metric (initial sensitivity profile) determined subsequent to the first time [Par. 0294]; 
applying an analyte interrogation signal (characterized in the stimulus signal) with the one or more components of the sensor electronics to the analyte sensor at a second time subsequent to the first time [Par. 0323 & 0326]; (As an example, a reduction in impedance may be observed at a particular frequency over a time period if the system being used has a sensitivity change over that period of time)
measuring a signal response to the stimulus signal [Par. 0324]; 
based at least in part on the measured signal response, determining a second sensitivity metric [Par. 0324-0325]; (A response to the stimulus signal can then be measured and analyzed) (For example, the techniques described herein can be used to generate calibration information (e.g., one or more of baseline, sensor sensitivity, and temperature information)
automatically calibrating, without user intervention [Par. 0297], the packagable sensor arrangement based at least in part on the initial sensitivity metric and the second sensitivity metric. [Par. 0270, 0273, 0294] (Additionally, in certain embodiments, the sensor sensitivity profile can be continuously adjusted, regenerated, or updated to account for parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session).
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 12, Bohm discloses wherein the analyte sensor is continuously operatively coupled to the one or more components of the sensor electronics between the first and second times without interruption. (characterized in monitoring drifts in sensor sensitivity over time throughout post-manufacturing including prior to use session, and during use session) [Par. 0269 & 0326]
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 13, Bohm discloses wherein applying an analyte interrogation signal includes applying a stimulus signal to the analyte sensor [Par. 0323] and measuring the signal response includes measuring an impedance [Par. 0324 & 0326] of the packagable analyte sensor arrangement.
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 14, Bohm discloses wherein automatically calibrating the packagable sensor arrangement is based on an established relationship between the impedance and analyte sensor sensitivity [Par. 0326 & 0333].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 15, Bohm discloses wherein automatically calibrating the packagable sensor arrangement includes automatically calibrating the packagable sensor arrangement in vivo (characterized by calibrating in session (aka in vivo)) [Par. 0263, 0273].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 16, Bohm discloses a method for performing an action with an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics [see abstract] & [Par. 0312], comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial characteristic metric (characterized as initial sensor sensitivity) determined at a first time [Par. 0294] when the analyte sensor is operatively connected to one or more components of the sensor electronics [Par. 0312 & 0315]; (Additionally, in certain embodiments, the sensor sensitivity profile can be continuously adjusted, regenerated, or updated to account for parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session. Information obtained prior to the sensor session can include, for example, the sensor sensitivity profile that is generated before or at the start of the sensor session, as previously described) 
using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic metric of the analyte sensor system (characterized by change in sensor sensitivity) based at least in part on one or more manufacturing and/or environmental parameters (temperature, humidity, sensor membrane parameters) [Par. 0269] & [Par. 0345-0346], wherein the second time is before or during sensor use in vivo (characterized by both prior to sensor session and or during sensor session); and
based at least in part on the determined change to the initial characteristic metric [Par. 0270, 0273, 0321], performing an action selected from the group comprising: generating a message, initiating a re-calibration process, using a default calibration value and using a temperature and/or humidity compensated calibration value [Par. 0353]. (However, process 1700 initiates an error routine 1712 if it is determined that the one or more calculated impedance values do not sufficiently correspond to the predicted sensitivity profile. Error routine 1712 can include one or more of triggering and audible alarm, displaying an error message on a user display, discontinuing display of sensor data on a user display, sending a message to a remote communication device over a communication network, such as a mobile phone over a cellular network or remote computer over the internet, and the like. The error routine can also include modifying the predicted sensitivity profile--based on the one or more impedance measurements, for example--or selecting a new predicted sensitivity profile based on the one or more impedance measurements)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 17, Bohm discloses wherein generating the message includes generating an error message [Par. 0353].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2018/0008174) as applied to claim 16 above, and further in view of Guthrie et al. (US 2008/0275365).

With respect to claim 18, Bohm fails to disclose that generating the message includes generating a message requesting a manual recalibration.
Guthrie discloses an analyte sensor system having automatic calibration [Par. 0007] that includes generating a message requesting a manual recalibration [Par. 0080] (Alternatively, feedback…a message briefly displayed on display 36, and the user may…alternatively enter the calibration information manually, step 534. The user may then proceed with the measurement procedure step 542, knowing that meter 30 is calibrated for the particular batch of test strips being used)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bohm with Guthrie to further include generating a message requesting a manual recalibration motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that permits a user to perform additional calibration options upon receiving indication of an error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                   

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
07/30/2021